Citation Nr: 0213713	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  95-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for impingement 
syndrome of the left ankle, status post-lateral arthrotomy, 
to include separate rating of sensory neurological deficit.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from July 1992 to February 
1994.

This appeal is from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board of Veterans' Appeals (Board) remanded the case in 
July 1998.  The issue in appeal was then styled as a claim 
for increased disability rating.  While the case was on 
remand, the United States Court of Appeals for Veterans 
Claims (Court) handed down a decision distinguishing appeals 
from initial assignments of disability ratings in the 
decision that granted service connection from claims for 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The court reserved the term "increased rating" for 
claims based on an assertion that a disability had become 
worse since the most recent rating.  The Board has renamed 
the issues in this case consistent with the Court's ruling in 
Fenderson.


FINDINGS OF FACT

1.  The veteran had marked limitation of motion of the left 
ankle with objective pain and tenderness from the effective 
date of service connection until December 6, 1996.

2.  The veteran has had moderate limitation of motion of the 
left ankle with slight sensory deficit at the surgical site 
and subjective pain and related factors not nearly 
approximating a disability picture like that of marked 
limitation of motion from December 7, 1996, to the present.

3.  The veteran has a small area of very mild sensory deficit 
of the cutaneous nerve over the dorsal portion of the left 
ankle related to left ankle surgery or residual condition.


CONCLUSION OF LAW

1.  The schedular criteria for a 20 percent disability rating 
for impingement syndrome of the left ankle, status post-
lateral arthrotomy were met from the effective date of 
service connection until December 6, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2001).

2.  The schedular criteria for a rating greater than 10 
percent for impingement syndrome of the left ankle, status 
post-lateral arthrotomy, from December 7, 1996, to the 
present are not met.    38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2001).

3.  A noncompensable rating is warranted for mild sensory 
deficit of the left external cutaneous nerve.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 
4.124a, Diagnostic Code 8529 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  This claim required no forms in addition 
to those filed to initiate the claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to 
initial adjudication of the claim of entitlement to 
disability compensation, the RO did not notify the veteran of 
the necessity to submit any information or evidence in 
support of her claim.  The evidence of record at the time of 
initial adjudication was sufficient to establish entitlement 
to the benefit then sought.  Subsequently, the veteran's copy 
of the Board's July 1998 remand notified the veteran in 
detail of evidence and information necessary to substantiate 
her claim for a higher rating than that initially awarded her 
left ankle disability.  A letter of July 1999 requested 
additional information and evidence.  In statements of June 
and August 2001 the veteran reported that evidence requested 
did not pertain to the claim at issue, and that there was no 
more evidence.  The July 2002 supplemental statement of the 
case provided the veteran full notice in terms of the VCAA of 
information and evidence necessary to substantiate her claim 
and of who had the burden to submit or obtain evidence.  VA 
has no outstanding duty to notify the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran's statements of June and August 2001 obviated any 
action VA could have taken to obtain evidence other than VA 
records, which the RO obtained.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA afforded the veteran medical 
examinations in July 1994, December 1996, January 1999, and 
May 2002.  The latter two included medical opinions on 
matters pertinent to the appeal.  No further examination or 
opinion is necessary in this case.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  As the veteran 
has indicated that no other records are relevant, this 
requirement is moot.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
cite specifically the Act's or regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the veteran.  She has, in fact, been informed 
of its substance, and its substance has been applied in her 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Higher Rating for Left Ankle Including Separate Rating 
of Neurological Symptoms

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The Board here considers all evidence, 
from service forward, in determining the appropriate 
evaluations.

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has addressed, at each stage since the appeal from the 
original rating, the appropriate disability evaluation to be 
applied as evidenced by the medical evidence.  As the 
regulations and rating criteria to be applied are the same, 
and as the Board decision herein is partially favorable to 
the appellant, the Board finds no prejudice to the appellant 
in considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

To rate service-connected disability, medical findings are 
compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.10 (2001).

The several VA examination and x-ray study reports of record 
reveal that the diagnostic codes for rating ankylosis are not 
for application, because the veteran does not have a bony 
fixation of the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272 (2001).  The diagnostic code for malunion of 
the os calcis or astragalus is not for application, as x-ray 
evidence shows no defect of those or any other bones of the 
left ankle.  38 C.F.R. § 3.71a, Diagnostic Code 5273 (2001).

The Board will apply the rating criteria for limitation of 
motion of the ankle.  Marked limitation of motion is rated 20 
percent disabling, and moderate limitation of motion is rated 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).  In rating musculoskeletal disabilities, the 
debilitating effects of pain, weakness, excess fatigability 
and similar factors, objectively demonstrated, are 
considered.  38 C.F.R. §§ 4.40, 4.45 (2001).

On July 1994 VA examination, the veteran reported an ankle 
sprain in service in October 1992, with subsequent surgery in 
June 1993.  She walked with a limp favoring the left side.  
Examination for passive range of motion showed 0 degrees of 
dorsiflexion and 30 degrees of plantar flexion, with 0 
degrees of motion in other planes.  The veteran grimaced with 
pain when the examiner moved her ankle.  There was no 
swelling or heat in the joint.  The examiner noted the 
veteran's limp favoring the left leg and her unwillingness or 
inability to circumduct the joint because of aching rather 
than because of impingement syndrome.  The examiner felt that 
the restriction of motion was not due to fusion or ankylosis, 
but rather to pain.  X-ray study of the left ankle was within 
normal limits.  Neurologic examination was normal to pinprick 
and cold stimuli.  The examiner diagnosed postoperative 
status right [sic] ankle arthrotomy for a talofibular 
ligament strain with persisting subjective complaints and 
objective findings as noted.

In August 1994, the veteran reported daily pain, numbness in 
toes, swelling, pain on both sides of her foot, throbbing and 
extreme pain refractory to medication.  She reported she 
could not walk or stand for prolonged periods, and she could 
not work because of these symptoms.

The veteran's subjective complaints of pain appear 
corroborated objectively by exclamations of tenderness and by 
limping at the July 1994 examination.  No comment by the July 
1994 examiner impugned the genuineness of her reported pain 
or observed limp.  The notation of possible unwillingness to 
move her ankle on examination is not inconsistent with the 
pain and discomfort.  The reported findings are commensurate 
with a finding of marked limitation of motion warranting a 20 
percent rating from the effective date of service connection.  
Diagnostic Code 5271.

On VA examination in December 7, 1996, the veteran reported 
some paresthesia over the surgical site of the left ankle, 
which the examiner noted he could not objectively appreciate.  
There was no numbness or motor deficit.  Strength was full.  
Ankle dorsiflexion was 0 degrees passively and limited to 0 
degrees by pain.  She could not lift the ankle actively above 
-15 degrees.  The examiner questioned the veteran's effort.  
The examiner was able to demonstrate 45 degrees of plantar 
flexion passively; the veteran demonstrated 35 degrees 
actively, limited by reported pain.  There was less than 5 
degrees of flexion in other planes.  Passive flexion was 
normal.  X-ray study of the left ankle was normal.

On VA neurological examination in January 1999, the veteran 
reported pain on walking with swelling of the left lateral 
part of her ankle and throbbing pain in the superior lateral 
portion of her left ankle of a severity of 10 on a scale of 
10.  She reported numbness in all of her toes when sitting  
On examination, she had normal gait and station.  Muscle tone 
and bulk were normal.  On strength testing, the veteran 
revealed decreased effort in the left ankle and the examiner 
felt the examination was inconsistent.  She reported 
inability to move her toes or dorsiflex her ankle, but she 
wiggled her toes and dorsiflexed and plantar flexed her ankle 
when not paying attention, and she could evert and invert 
without difficulty.  Sensory examination revealed a small 
patch of decreased sensation on the superior portion of the 
left ankle, with the remainder of the neurological 
examination completely normal.  The ankle had normal passive 
range of motion, slightly limited by pain on dorsiflexion and 
plantar flexion.  The examiner opined that nerve conduction 
studies were not indicated, because such testing would not 
show the most likely mild pure sensory cutaneous nerve 
involvement.  The diagnosis was left ankle joint pain and 
tenderness upon palpation; mostly an arthritic/tendon problem 
due to soft tissue injury in service; very mild nerve 
involvement of the dorsal left ankle secondary to post-
operative tissue and ankle problems, without evidence of 
severe nerve injury.

On VA examination in May 2002, the examiner noted the 
veteran's history and his review of the veteran's records.  
The veteran weighed 139 1/2 pounds.  The veteran reported 
intractable, completely debilitating pain of the left ankle 
that had caused her to leave her last job as an 
administrative assistant.  She reported occasional swelling.  
She reported taking Tylenol with codeine to no effect, except 
that she had lost weight because of it.  Her current 
complaints of the left ankle included pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, dislocation, locking, fatigue, and lack of 
endurance, all constant and excruciating, exacerbated by 
sitting, standing, and walking.  She reported last working as 
an administrative assistant in March 2001, leaving her job 
because of left foot pain.  On examination, the veteran was 
in no acute distress.  She entered the office without a 
significant limp.  The feet revealed no signs of abnormal 
weight bearing.  The veteran required no device to walk.  
Posture and gait were normal.  The ankle joint appeared 
normal with a surgical scar and no sign of tissue loss or 
decreased function because of the scar.  There was no 
tenderness.  There was dorsiflexion to 20 degrees and plantar 
flexion to 40 degrees with subjective pain.  There was no 
additional limitation due to fatigue, weakness, and lack of 
endurance or incoordination.  There were no constitutional 
signs of arthritis.  Sensation to light touch was normal 
except for a small part of the lateral aspect close to the 
surgical scar with diminished sensations.  Reflexes were 
normal.

The examiner opined that based on review of the medical 
record, there was no evidence of change in the veteran's 
condition.  There was very small decrease in the range of 
motion and subjective pain during active range of motion.  
The veteran's unemployment was not explainable by her ankle 
condition.

VA outpatient records show treatment for problems other than 
the left ankle.  There is no indication that the veteran 
sought treatment for the left ankle.  She has reported that 
the RO had all available medical records pertinent to her 
case.  The ranges of motion reported in the December 1996 
examination report and thereafter are commensurate with 
moderate limitation of motion and a 10 percent rating under 
Diagnostic Code 5271, unless consideration of pain and 
related factors, 38 C.F.R. § 4.40, 4.45 (2001), show that the 
overall disability picture more nearly approximates that of 
the 20 percent rating.  38 C.F.R. § 4.7 (2001).

Significantly, the veteran submitted two requests from the 
United States Postal Service (post office) showing October 
1994 application for position of distribution/window clerk 
and January 1995 application for clerk carrier.  By her 
statement of February 1995, the post office hired her.  The 
Board finds inconsistent her reports of intractable, 
completely debilitating pain and her hiring by the post 
office for positions that the Board infers from their titles 
must require considerable time afoot.  Taken together with 
the January 1999 and May 2002 examination reports, the Board 
concludes that pain and related factors as reported by the 
veteran are exaggerated and do not authentically make the 
contribution to the degree of disability attributable to her 
left ankle that she reports.

Notably, the regulation that provides for consideration of 
pain as a factor in rating joint disability prescribes that 
pain is to be discerned from objective indicia.  38 C.F.R. 
§ 4.40 (2001).  The December 1996, January 1999 and May 2002 
examiners reveal the inconsistency between the veteran's 
reports and the lack of physiologic signs consistent with the 
degree of pain and related factors that she reports.  See 
38 C.F.R. § 4.45 (2001).  Because of these discrepancies, the 
Board rates the left ankle for its limitation of motion.  The 
Board finds that the actual pain and debilitation due to it 
is not so great as to produce a disability picture more 
nearly approximating the next higher rating, 38 C.F.R. § 4.7 
(2001), and the Board will not augment the rating based on 
pain and related factors.

The preponderance of the evidence is that the veteran's left 
ankle is correctly rated 10 percent disabling  and no higher 
from December 7, 1996.

The veteran reports sensory deficits in the left ankle and 
foot.  The objective evidence is of a very mild sensory 
deficit in the cutaneous nerve of the left dorsal surface, 
possibly related to the ankle surgery or underlying injury.  
The sensory effects of the injury or surgery are wholly 
separate from the orthopedic effects, and so may be 
separately rated without duplication or pyramiding.  See 
38 C.F.R. § 4.14 (2001); Esteban v. Brown, 6 Vet. App. 259 
(1994).  The cutaneous nerve is rated noncompensably 
disabling for mild, wholly sensory deficit.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8529 (2001).  The Board does not 
find credible the veteran's reports of more severe neurologic 
deficits, as the medical evidence clearly shows her 
subjective complaints are inconsistent with the objective 
condition of her left ankle.  Consequently, the Board does 
not find entitlement to a compensable rating based on those 
subjective complaints.



ORDER

A 20 percent disability rating for impingement syndrome of 
the left ankle, status post-lateral arthrotomy from the 
effective date of service connection to December 6, 1996, is 
granted, subject to the regulations governing payment of 
monetary benefits.

A rating greater than 10 percent for impingement syndrome of 
the left ankle, status post-lateral arthrotomy from December 
7, 1996, to the present is denied.

A separate, noncompensable rating for mild sensory deficit of 
the left cutaneous nerve is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

